Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving EHR, an order, and information from a wearable device. Updating an EHR and determining a health concern is not identified based on the wearable device information and dispensing medication based on an order. The limitation of determining a health concern not identified, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the computing device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the computing device” language, “determining” in the context of this claim encompasses the user manually checking the patient data. Examiner notes that receiving data is insignificant extra solution activity, similarly, dispensing a medication in accordance with an order may be accomplished in any way according to the claim, this includes generating a display instructing a human to physically transfer the medication to the patient, this would be the insignificant extra-solution activity of displaying the result of the analysis. Particularly in view of claim 3 where dispensing may include processing steps such as verifying RFID and order data, it would be reasonable to interpret this limitation to be the display or recording of the result of the data processing. Examiner further notes that while the specification teaches that the dispensing may be accomplished by a processor sending commands to actuate a door mechanism, the claim merely dispenses based on solely on “the order”. That is, the medication cart actuates the door based only on a command to open the door (order), this is a conventional use of a medication cart. The additional determinations made by the independent claims, e.g. measurements, interactions, RFID tag data, are not linked to the step of dispensing.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computer to receive and determine patient health data. The computer in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of collecting and checking data according to rules) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the receiving and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims further limit the data collected and rules-based determinations made by the computer, this is the same abstract idea, no other elements are recited that, in combination, can be considered a practical application or significantly more. Thus, the dependent claims are rejected for the same reasons as the independent claims.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8, 11-16 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent 6,539,281 to Wan et al.
 As to claims 1 and 14, Wan discloses a method comprising:
receiving, by a computing device, an electronic health record (EHR) of a patient (Wan column 5 lines 30-48 see “user’s medication information” and “user’s vital signs”);
receiving, by the computing device, an order to dispense a medicine to the patient (Wan column 5 lines 30-48 see “user’s medication information”);
receiving, by the computing device, information from a wearable device of the patient and updating the EHR of the patient based on the information from the wearable device of the patient (Wan column 8 lines 1-9 wherein blood pressure equipment worn at least temporarily to take a measurement is encompassed by the broadest reasonable interpretation of a “wearable device”);
determining, by the computing device, that a health concern is not identified based on the information from the wearable device of the patient (Wan column 8 lines 60-67 and column 9 lines 1-18 see predetermined criteria); and
dispensing, by the computing device, the medicine to the patient in accordance with the order (Wan column 8 lines 11-24).
As to claim 2 and 15, see the discussion of claim 1, additionally, Wan discloses the method wherein the medicine is contained in an intelligent medicine bottle that includes a radio frequency identification (RFID) tag that identifies the medicine contained in the intelligent medicine bottle (Wan column 6 lines 24-44).
As to claim 3 and 16, see the discussion of claim 1, additionally, Wan discloses wherein the dispensing the medicine comprises verifying that the medicine matches the order using the RFID tag on the intelligent medicine bottle (Wan column 6 lines 24-44 and column 8 lines 11-24 ).
As to claims 4 and 17, Wan discloses the method according to claim 1, further comprising determining, by the computing device, that an interaction issue with the medicine is not identified based on the EHR of the patient (Wan column 2 lines 1-15 see identity and time)

As to claim 5 and 18, see the discussion of claim 1, additionally, Wan discloses the method according to claim 1, further comprising receiving, by the computing device, data from a digital video camera and determining a current health status of the patient based on the data from the digital video camera (Wan column 7 lines 8-17, Examiner notes that a record of a patient taking a medication, created recording a video of a patient in front of a medication cabinet, is a health status).

 As to claim 8, Wan discloses a computer program product comprising one or more computer readable storage media having program instructions collectively stored on the one or more computer readable storage media, the program instructions executable to:
receive an electronic health record (EHR) of a patient (Wan column 5 lines 30-48 see “user’s medication information” and “user’s vital signs”);
receive an order to dispense a medicine to the patient (Wan column 5 lines 30-48 see “user’s medication information”);
receive information from a wearable device of the patient and update the EHR of the patient based on the information from the wearable device of the patient;
determine that a health concern is not identified based on the information from the wearable device of the patient (Wan column 8 lines 1-9 wherein blood pressure equipment worn at least temporarily to take a measurement is encompassed by the broadest reasonable interpretation of a “wearable device”);
receive data from a digital video camera and determine a current health status of the patient based on the data from the digital video camera (Wan column 7 lines 8-17, Examiner notes that a record of a patient taking a medication, created recording a video of a patient in front of a medication cabinet, is a health status).and
update the EHR of the patient based on the determined current health status of the patient (Wan column 7 lines 8-17).
As to claim 9, see the discussion of claim 8, additionally, Wan discloses the computer program product wherein the program instructions further being executable to:
determine that an interaction issue with the medicine exists based on the EHR of the patient (Wan figure 7 710, and wherein the amount of medication remaining affects the users ability to interact with the system); and
send a message to a pharmacist regarding the interaction issue with the medicine (Wan figure 7 712).
As to claim 10, see the discussion of claim 8, additionally, Wan discloses the computer program product wherein the program instructions further being executable to:
determine that an interaction issue with the medicine is not identified based on the EHR of the patient (Wan column 2 lines 1-15 see identity and time) and
dispense the medicine to the patient in accordance with the order (Wan column 8 lines 11-24).

As to claim 11, see the discussion of claim 8, additionally, Wan discloses the computer program product wherein the program instructions further being executable to receive data regarding current medical characteristics of the patient, determine a current health status of the patient based on the data, and update the EHR of the patient based on the data and the current health status of the patient (Wan column 8 lines 60-67 and column 9 lines 1-18).
As to claim 12, see the discussion of claim 8, additionally, Wan discloses the computer program product wherein the program instructions further being executable to:
determine that the health concern exists based on the updated HER (Wan column 8 lines 60-67 and column 9 lines 1-18); and
send a message to a doctor regarding the health concern (Wan column 8 lines 60-67 and column 9 lines 1-18).
As to claim 13, see the discussion of claim 8, additionally, Wan discloses the computer program product wherein the program instructions further being executable to:
determine that the health concern is not identified based on the updated EHR(Wan column 8 lines 60-67 and column 9 lines 1-18); and
dispense the medicine to the patient in accordance with the order (Wan column 8 lines 11-24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 7, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,539,281 to Wan et al. in view of U.S. Patent Application Publication 2008/004904 to Tran.


As to claims 6 and 19, see the discussion of claim 5, additionally, Wan discloses further comprising receiving, by the computing device, data from measuring devices including blood pressure (Wan column 8 lines 1-9); and
wherein the data from the measuring devices are used in the determining the current health status of the patient (Wan column 8 lines 1-9).
However, Wan does not explicitly teach measuring devices including pulse, blood oxygen saturation, and respiration rate.
Tran discloses measuring devices including pulse, blood oxygen saturation, and respiration rate (Tran [0057] and [0061]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to utilize additional monitoring sensors as taught by Tran in the system of Wan to improve the monitoring of the health of the patient.
As to claim 7 and 20, see the discussion of claim 1, however, Wan does not explicitly teach the method further comprising receiving, by the computing device, information from a bed of the patient and updating the EHR of the patient based on the information from the bed of the patient, and
wherein the determining that the health concern is not identified is further based on the information from the bed of the patient.
Tran discloses receiving, by the computing device, information from a bed of the patient and updating the EHR of the patient based on the information from the bed of the patient (Tran [0367]-[0378] and abstract), and
wherein the determining that the health concern is not identified is further based on the information from the bed of the patient (Tran [0006].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to utilize data from a bed as taught by Tran in the system of Wan to improve the monitoring of the health of the patient.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent 9747743 to Brown which discusses a controller selectively permitting access to a medication dispensing system.
U.S. Patent 9427520 to Batch which discloses managing medication orders and patient/drug matching with respect to infusion pumps.
U.S. Patent Application Publication 2013/0304482 to Siddiqui which discloses “Processor 29 also checks in real-time whether there is a potential drug-drug interaction (e.g. order 805) with already existing orders of a particular patient and with orders for the particular patient in the ordering cart (COS), for medications on a compiled medication list.”
7520 to
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052. The examiner can normally be reached Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA A LAM/             Primary Examiner, Art Unit 3686